Citation Nr: 1528611	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
 
2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected degenerative joint disease (DJD) of the lumbosacral spine (low back disability).
 
4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected low back disability.
 
5.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to July 1992, with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral shoulder and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria to establish service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, prior to the initial rating decision in this matter, a letter from VA dated January 2012 notified the Veteran of how to substantiate a service connection claim, informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim, and informed him how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was afforded a VA audiological examination in August 2012.  The examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran has declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Right Ear Hearing Loss

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, there is no presumed service connection because the Veteran's hearing loss disability did not manifest to a compensable degree within one year of service and, indeed, was not diagnosed until some years after service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Board notes that the Veteran's military occupational specialty was Infantryman, and thus traumatic noise exposure is conceded.  Additionally, an August 2012 VA QTC audiological examination report includes a positive nexus opinion linking the Veteran's hearing loss to that noise exposure.  The sole inquiry in this case is whether the Veteran has a hearing loss disability for VA compensation purposes.  

The August 2012 VA examiner diagnosed the Veteran with sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  Upon audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
35

As none of the Veteran's right ear frequencies is 40 decibels or greater, and only two of the five frequencies exceed 26 decibels, the Veteran has not met the requirements set forth in 38 C.F.R. § 3.385 (2014).  Although the Veteran has hearing loss that has been related to service, it is not yet of such a severity so as to constitute a disability for VA compensation purposes.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim and therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

The Veteran was provided VA examinations for his claimed bilateral shoulder and bilateral leg disabilities in August 2012.  However, several aspects of the examination reports are inadequate.  

With respect to the leg claims, the examiner diagnosed the Veteran with mild DJD of the bilateral knees.  The examiner concluded that the Veteran's knee disabilities were less likely than not proximately due to the Veteran's service-connected spine disability, explaining that no diagnosis was made regarding complaints of a bilateral leg condition, and that the Veteran's mild DJD of the knees was more likely than not caused by the Veteran's leg length discrepancy, which was "likely congenital."  However, the examiner failed to discuss findings contained in the Veteran's July 2012 VA medical records, which showed treatment for lumbar radiculitis, and did not test for any neurological abnormalities as reported by the Veteran.  Moreover, the examiner did not adequately address the question of whether the Veteran's bilateral leg disabilities were aggravated by his service-connected low back disability.  Thus, the bilateral leg disability examination is inadequate for rating purposes.

The Board notes that the Veteran was afforded a spine examination in March 2012.  Although the examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, the examiner did not mark an answer to the question of whether the Veteran had any other signs or symptoms of radiculopathy.  Given the Veteran's consistent reports of back pain radiating into his legs, the March 2012 VA examination report is incomplete and cannot be relied upon to determine the existence of a neurological disability relating to the Veteran's legs.  See, e.g., December 2013 VA Form 9.

As to the Veteran's bilateral shoulder examination, the examiner's rationale for the negative nexus opinion was that "there is no plausible medical explanation relating the Veteran's mild lumbar DJD to left [acromioclavicular] joint arthritis."  This opinion is conclusory in nature, and therefore inadequate for rating purposes.  Moreover, the Court has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2014).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court has also indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  See Allen, 7 Vet. App. at 449 (holding that"[i]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed bilateral leg and shoulder disabilities.  All records secured should be associated with the claims file.

2.  Next, obtain an addendum medical opinion from the August 2012 examiner, or an appropriate substitute if necessary.  If the clinician finds that another examination is necessary, one should be provided.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left or right shoulder disability was caused by his service-connected low back disability.

b) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left or right shoulder disability was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected low back disability.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral leg disabilities, to include neurological impairment alleged as due to the service-connected back disability.  Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.  Based on examination of the Veteran and review of his claims file, including this remand, the examiner is asked to provide an opinion on the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left or right leg disability (orthopedic or neurologic in nature) was caused by his service-connected low back disability.

b) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left or right leg disability (orthopedic or neurologic in nature) was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected low back disability.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's complaints of pain radiating from his back to his legs.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


